Case 5:18-cv-00208-FMO-KK Document 41-9 Filed 08/19/19 Page 1 of 6 Page ID #:294



                               SETTLEMENT AGREEMENT AND RELEASE

1. PARTIES: The parties to this Agreement of Settlement and Release (“Agreement”) are Samuel Love

     (“Plaintiff”) on the one hand, and Manuel Cardenas and Margarita Arriaga (“Defendants”) on the

     other hand (collectively “the Parties”). There are no intended beneficiaries of this Agreement other than

     as specifically stated herein.

2. RECITALS: This Agreement is made with reference to the following facts:

2.1. Defendants own, operate, and/or lease the improved real property located at 15390 7th Street,

      Victorville, California. This property, which is the subject of the Disputes between the Parties

      referenced in Paragraphs 2.2 and 2.3 below, is hereinafter referred to as the “Facility.”

2.2. Certain disputes and controversies (the “Disputes”) have arisen between the Parties hereto.

2.3. The Disputes include, but are not limited to, the claims, complaints, demands and causes of action set

      forth by Plaintiff in a civil action pending in the United States District Court, Central District Of

      California, entitled Love v. Cardenas et al., Case No. 5:18-CV-00208-FMO-KK (the “Lawsuit”).

2.4. In the Lawsuit, Plaintiff claims, inter alia, that the Facility does not comply with the Americans with

      Disabilities Act, 42 U.S.C. § 12101 et seq., the Unruh Act, Cal. Civil Code § 51 et seq., and other

      statutes. Defendants have denied, and continue to deny, these claims.

2.5. It is the intention of the Parties to settle and dispose of, fully and completely, the Disputes and any and

      all claims, potential claims, complaints, demands, and causes of action reflected in the Lawsuit or

      relating to the Facility, or which may have arisen prior to the effective date of this Agreement from the

      same operative facts as those alleged in the Lawsuit and keep all facts and circumstances of the Lawsuit

      in strict confidence.

                           NOW, THEREFORE, the Parties agree as follows:

3. COMPLIANCE: Defendants will cause improvements to be made to the Facility as follows:

3.1. Within 365 days after receipt of this Agreement executed by Plaintiff, Defendants shall create an

      accessible, compliant disabled person van parking space and access aisle, and install an accessible ramp,




Love v. Cardenas, et al.                      Page 1 of 6                                    8/15/2019
Case 5:18-cv-00208-FMO-KK Document 41-9 Filed 08/19/19 Page 2 of 6 Page ID #:295



      all in compliance with the Americans with Disabilities Act Accessibility Guidelines and Title 24 of the

      California Code of Regulations.

4. PAYMENT: After receipt of this Agreement executed by Plaintiff, and as a condition to Plaintiff’s duty

     to dismiss, Defendants shall pay the total sum of $9,000 Dollars to Plaintiff and his counsel in the form

     of checks made payable to “Center for Disability Access” as follows:

          a. Defendant Cardenas: On November 7, 2018: 1 payment of $1,000. On the 7th of the month

               thereafter, for 11 months, payment of $460.00 on the 7th of each month. On or before November

               7th 2019, the final payment will be $440. There shall be no other payment by this Party. The

               details relating to the case name and case number shall be included along with the settlement

               payment and the payment shall be send to P.O. Box 262490, San Diego, CA 92196-2490. The

               Tax Identification Number for Center for Disability Access is XX-XXXXXXX.

          b. Defendant Arriaga: A single payment of $2,500 on or before November 15, 2018. There shall

               be no other payment by this Party. The details relating to the case name and case number shall be

               included along with the settlement payment and the payment shall be send to P.O. Box 262490,

               San Diego, CA 92196-2490. The Tax Identification Number for Center for Disability Access is

               XX-XXXXXXX.

5. DISMISSAL: After receipt of the payment set forth in Paragraph 4 of this Agreement, Plaintiff shall

     dismiss the Lawsuit with prejudice, each Party bearing its own attorneys’ fees, experts’ fees, and costs.

     Each Party hereby irrevocably authorizes and directs its attorneys of record to execute and deliver to the

     court the Dismissal with Prejudice, so that the same may be filed with the Court in accordance with this

     Agreement. The Parties hereby expressly agree and stipulate that the Magistrate/Superior Court shall

     retain jurisdiction over this matter pursuant to provisions the Federal Rules of Civil Procedure and/or

     California Code of Civil Procedure §664.

6. ENTRY OF JUDGMENT: Defendant Cardenas agrees to execute a Stipulation for Judgment to be used

     only in the event of a default in the payments set forth in Paragraph 4, above. If Defendant Cardenas

     fails to make any of the payments called for in Paragraph 4, they will be deemed in default. If the


Love v. Cardenas, et al.                       Page 2 of 6                                  8/15/2019
Case 5:18-cv-00208-FMO-KK Document 41-9 Filed 08/19/19 Page 3 of 6 Page ID #:296



     defendants fail to cure a default after five days written notice, Plaintiff may declare the default and seek

     (by ex parte application or other motion) for entry of a Stipulated Judgment pursuant to provisions of the

     Federal Rules of Civil Procedure and/or California Code of Civil Procedure §664. In such an event,

     judgment shall be immediately entered for the full amount less any sum received by Plaintiff from

     Defendant pursuant to the terms of this Agreement. The Stipulation for Judgment will seek $1,500 as

     liquidated damages to file a motion to reopen the case, and for ten (10) percent interest on the unpaid

     balance and the liquidated damages. The plaintiff and Defendant Cardenas further stipulate that the court

     will have retained continuing jurisdiction to enforce the terms of this settlement.

7. RELEASES AND COVENANTS: In consideration of the mutual releases contained herein, and for

     other good and valuable consideration, the receipt of which is acknowledged by each Party, the Parties

     promise, agree, and release as follows:

7.1. Except as to such rights or claims as may be created by this Agreement, Plaintiff and Defendants hereby

      release, remise, and forever discharge each other Party hereto from any and all claims, potential claims,

      demands, and cause or causes of action reflected in the Lawsuit, and any other claims, demands, or

      causes of action which may have arisen from the same or similar operative facts as those alleged in the

      Lawsuit. The Parties shall not disclose facts or circumstances of this Lawsuit to any third party so the

      Parties can better put this matter behind them.

7.2. The Parties waive, in connection with this settlement, the benefit of the provisions of § 1542 of the Civil

      Code of the State of California, which provides as follows:

                 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
                 THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
                 OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
                 WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
                 AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.


7.3. Plaintiff’s waivers and releases herein are to claims arising from this Facility only. Plaintiff does not

      waive or release any claims of any kind arising from other locations.




Love v. Cardenas, et al.                       Page 3 of 6                                  8/15/2019
Case 5:18-cv-00208-FMO-KK Document 41-9 Filed 08/19/19 Page 4 of 6 Page ID #:297



8. REPRESENTATIONS AND WARRANTIES: Each Party to this Agreement represents, warrants, and

     agrees as to itself as follows:

8.1. Each Party has received independent legal advice from its attorneys, with respect to the advisability of

      making the settlement provided for herein, with respect to the import of Civil Code § 1542, and with

      respect to the advisability of executing this Agreement.

8.2. No Party (nor officer, agent, employee, representative, or attorney of or for any Party) has made any

      statement or representation to any other Party regarding any fact relied upon in entering into this

      Agreement, neither Party relies upon any statement, representation or promise of any other Party (nor

      officer, agent, employee, representative, or attorney for the other Party), in executing this Agreement, or

      in making the settlement provided for herein, except as expressly stated in this Agreement.

8.3. Each Party to this Agreement has made such investigation of the facts pertaining to this settlement and

      this Agreement and all of the matters pertaining thereto as it deems necessary.

8.4. Each Party or responsible manager or officer thereof has read this Agreement and understands the

      contents hereof.     Each of the managers or officers executing this Agreement on behalf of their

      respective corporations is empowered to do so and thereby binds their respective corporation.

8.5. Each Party has not heretofore assigned, transferred, or granted, or purported to assign, transfer, or grant,

      any of the claims, potential claims, demands, and cause or causes of action disposed of by this

      Agreement.

8.6. Each term of this Agreement is contractual and not merely a recital.

8.7. Each Party is aware that it may hereafter discover claims or facts in addition to or different from those it

      now knows or believes to be true with respect to the matters related herein. Nevertheless, it is the

      intention of the Parties to fully, finally and forever settle and release the matters related hereto. In

      furtherance of such intention, the releases given hereon shall be and remain in effect as full and

      complete mutual releases of all such matters, notwithstanding the discovery or existence of any

      additional or different claims or facts relative thereto.




Love v. Cardenas, et al.                        Page 4 of 6                                 8/15/2019
Case 5:18-cv-00208-FMO-KK Document 41-9 Filed 08/19/19 Page 5 of 6 Page ID #:298



8.8. The Parties will execute all such further and additional documents as shall be reasonable, convenient,

      necessary, or desirable to carry out the provisions of this Agreement.

9. SETTLEMENT: This Agreement affects the settlement of claims which are denied and contested and

     nothing contained herein shall be construed as an admission by any Party hereto of any liability of any

     kind to any other Party. Each Party denies any liability in connection with any claims and intends

     merely to avoid litigation and buy its peace. The Plaintiff's portion of the settlement payment contained

     in this Agreement is meant to compensate the Plaintiff for his/her alleged personal physical injury.

10. SEVERANCE: If any provision of this Agreement is held to be illegal or invalid by a court of

     competent jurisdiction, such provision shall be deemed to be severed and deleted; and neither such

     provision, nor its severance and deletion, shall affect the validity of the remaining provisions.

11. CONFIDENTIALITY: This Agreement and the terms thereof shall be maintained in strict confidence

     by all parties. No Party shall initiate, nor participate in, a press release, press conference, or other public

     disclosure of the settlement embodied by this Agreement, it being agreed by all Parties that the policy of

     the law is best served by private settlements. In the event of press or other inquiry, the Parties agree they

     will have no comment. The terms of this Agreement shall only be disclosed pursuant to lawful process

     or judicial order, statutory reporting obligations under Civil Code 55.32(b)(2), and/or to spouses and

     legal and tax advisors.

12. MISCELLANEOUS:

12.1. This Agreement shall be deemed to have been executed and delivered within the State of California, and

      the rights and obligations of the Parties hereunder shall be construed and enforced in accordance with,

      and governed by, the laws of the State of California.

12.2. This Agreement is the entire Agreement between the Parties with respect to the subject matter hereof

      and supersedes all prior and contemporaneous oral or written agreements and discussions.                 This

      Agreement may be amended only by an agreement in writing, executed by all Parties hereto.

12.3. This Agreement is binding upon and shall inure to the benefit of the Parties hereto, their respective

      agents, attorneys, employees, representatives, officers, directors, divisions, subsidiaries, affiliates,


Love v. Cardenas, et al.                       Page 5 of 6                                     8/15/2019
Case 5:18-cv-00208-FMO-KK Document 41-9 Filed 08/19/19 Page 6 of 6 Page ID #:299



      tenants, assigns, heirs, spouses, sons, daughters, predecessors, dealers, franchisees, successors in interest

      and shareholders.

12.4. Each Party has cooperated in the drafting and preparation of this Agreement. Hence, in any construction

     to be made of this Agreement, the same shall not be construed against any Party.

12.5. This Agreement may be executed in counterparts and/or by facsimile or other electronic means, and

     when each party has signed and delivered at least one such counterpart, each counterpart shall be deemed

     an original, and, when taken together with other signed counterpart, shall constitute one Agreement,

     which shall be binding upon and effective as to all Parties.



Dated:
                                                    PLAINTIFF



Dated:______________                                ________________________________________
                                                    DEFENDANT




Dated:
                                                    DEFENDANT




Love v. Cardenas, et al.                       Page 6 of 6                                    8/15/2019
